DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-8 and 17-18 have been canceled. Claims 20-21 have been added. Claims 1-4, 9-16, and 19-21 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 8-14, filed 4/21/2021, with respect to claims 1-4, 9-16, and 19-21 have been fully considered and are persuasive.  The rejection of 4/21/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 9-16, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nageswar Rao et al. (US 6,622,669 B1) hereinafter Nageswar Rao and Gloge (US 2010/0018808 A1) hereinafter Gloge are the closest prior art of record. Nageswar Rao discloses a device for changing the effective length of a connecting rod and Gloge discloses a control unit that predicts a switchover between effective connecting rod lengths. However, Nageswar Rao nor Gloge anticipate or render obvious at least, “” as disclosed in independent claim 1 and similarly in independent claim 16. Claims 2-4, 9-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747